Title: From Taher Fennish to the American Commissioners, [28 June 1786]
From: Fennish, Taher
To: American Commissioners



[28 June 1786]
Grace to God who is the Sole unity Whose Kingdom is the only Existing one.

To their Excellencies John Adams and Thomas Jefferson Esqrs. This is to Acquaint you that I am ordered by the Emperor my Master (whom God preserve) to Acknowledge the receipt of your Letter, Signed London and Paris on the first and Eleventh of October 1785, which has been delivered into his own hands by the Honble. Thomas Barclay Esqr. who Came to this Court, in order to negotiate an Amicable Peace between My Master (whom God preserve) And all his Dominions, and those of the united States of America. This Matter has been happily concluded to the satisfaction of all Parties, The Contents of this Treaty, you will learn from your Envoy the Said Thomas Barclay to whom His Imperial [Majesty] has delivered it, together with a Letter for the United States.
I have likewise His Imperial Majesty’s order to assure you of his  entire Aprobation of the Conduct of your Envoy, who has behaved himself with integrity and honor Since his arrival in our Country Appearing to be a Person of good understanding, And therefore His Imperial Majesty has been Graciously pleased to give him two honorable favourable and unparalleled audiences, Signifying his Majesty’s perfect Satisfaction at his conduct.
As I am Charged with the affairs of your Country at this Court, I Can assure you that I will do all That lies in my power to promote the friendly intercourse that is So happily begun, And of the Assistance I have already given in your affairs, your Envoy will Acquaint you, and Concluding I do Sincerely remain, Morocco the first day of the blessed Month of Ramadan 1200. Sign’d the Servt of the King my Master Whom God Preserve,

Taher Ben Abdelhack Fennish

